Order filed November 26, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00554-CV
                                   ____________

              DENRICK POPE AND DENISE POPE, Appellants

                                         V.

                           CROCKETT COURT, Appellee


                      On Appeal from County Court No. 3
                           Galveston County, Texas
                      Trial Court Cause No. CV-0084007

                                    ORDER

      Appellants’ brief was due November 6, 2019. No brief or motion for extension
of time has been filed. Unless appellants file a brief with this court on or before
December 27, 2019, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.